       Case 4:99-cr-00002-BLW Document 145 Filed 12/31/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 4:99-cr-00002-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  FARRELL WILDCAT,

        Defendant.



                                 INTRODUCTION
      Before the Court is Farrell Wildcat’s Motion for Compassionate Release.

(Dkt. 139). The motion is fully briefed and at issue. For the reasons expressed

below, the Court will grant the motion.

                                 BACKGROUND

      Mr. Wildcat is 77 years old. He suffers from diabetes, hypertension,

cardiovascular disease and obesity. He has arthritis in his knees and requires the

use of a walker to get around.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:99-cr-00002-BLW Document 145 Filed 12/31/20 Page 2 of 4




      In August 1999, Mr. Wildcat was convicted of two counts of second-degree

murder. The charges stem from a drunk driving accident on Fort Hall Indian

Reservation that resulted in the death of two passengers in his vehicle. Mr. Wildcat

was sentenced to 360 months incarceration, followed by five years of supervised

release. Dkt. 82. He has been incarcerated since 1999 and has not had any

disciplinary issues while in custody.

                                LEGAL STANDARD

      Mr. Wildcat brought his motion under 18 U.S.C. § 3582(c). He filed a

request for compassionate release with the Warden of FCI Terminal Island in

March 2019, and renewed his request on June 3, 2020. The Bureau of Prisons

denied his request on June 4, 2020. Since more than 30 days have elapsed since

Mr. Wildcat’s request, this Court has jurisdiction to hear his motion under § 3582.

      In order to modify a sentence and grant compassionate release, a district

court must first consider the 18 U.S.C. § 3553(a) factors. Next, the court must find

that “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. 3582(c)(1)(A). Extraordinary and compelling reasons include the defendant

“suffering from a serious physical . . .condition . . . that substantially diminishes

the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G.




MEMORANDUM DECISION AND ORDER - 2
        Case 4:99-cr-00002-BLW Document 145 Filed 12/31/20 Page 3 of 4




§ 1B1.13 cmt. 1(A)(ii). Factors to consider in determining the risk to community

safety include the nature and circumstances of the offense, the offender’s history

and characteristics, and the nature and seriousness of the danger posed by the

offender’s release. See 18 U.S.C. § 3142(g).

                                    ANALYSIS

      The Government agrees that Mr. Wildcat has established extraordinary and

compelling reasons for granting release under 18 U.S.C. § 3582(c)(1)(A)(i) and

that the remaining factors weigh in favor of release. Dkt. 142 at 2–3. Mr. Wildcat

has been incarcerated since January 1999 and is currently incarcerated at FCI

Terminal Island. He has served approximately 262 months of his 360-month

sentence and is currently scheduled for release in August 2024. Mr. Wildcat’s

health conditions, age, and the length of his incarceration establish extraordinary

and compelling reasons for granting release. In addition, his limited mobility,

sobriety, and lack of disciplinary issues establish that he does not pose a danger to

the community.

                                      ORDER

      IT IS HEREBY ORDERED that the Defendant’s Motion for Reduction of

Sentence under 18 U.S.C. § 3582(c) (Compassionate Release) Dkt. 139) is

GRANTED and that the Bureau of Prisons is directed to release the defendant as




MEMORANDUM DECISION AND ORDER - 3
       Case 4:99-cr-00002-BLW Document 145 Filed 12/31/20 Page 4 of 4




soon as possible from incarceration to begin serving his term of Supervised

Release.



                                            DATED: December 31, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
